          Case 1:19-cv-10796-DLC Document 11 Filed 11/27/19 Page 1 of 2




BakerHostetler
                                                                            Baker &Hostetler LLP
                                                                            45 Rockefeller Plaza
                                                                            New York, NY 1011 1

                                                                            T 2 12 .58 9 .4 20 0
                                                                            F 2 12.589 .4 20 1
                                                                            www.bakerlaw.com
November 27, 2019
                                                                             Marc D. Powers
                                                                             d irect dial : 212.S89.4216
                                                                             mpowers@bakerlaw.com




VIA ECF

Honorable Denise L. Cote
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312


Re:     Securities and Exchange Commission v. International Investment Group LLC
        (S.D.N. Y). 19-cv-10796 (DLC)

Dear Judge Cote:

        My law firm has been representing several former employees of defendant, International
Investment Group LLC ("IIG"), for the past year during the course of the SEC's investigation,
which has led to this civil enforcement proceeding. Three have been subpoenaed during the course
of the investigation to provide documents and investigative testimony. The most recent testified
privately this past September.

        We respectfully request the oppo11unity to file the instant application under seal, for the
reasons set forth herein, in accordance with your rules. The portions of the application for which
we would seek to redact are matters of confidentiality to protect the privacy of those whom
participated in the SEC's non-public investigation, and those whom at this point should have a
presumption of innocence.

        Yesterday, Your Honor signed a partial preliminary injunction against IIG which contained
a freeze in Part V of the Judgment and Preliminary Asset Freeze ("Judgment") on the defendant's
assets pending a final disposition of the action. Exceptions from the freeze were made for any
amounts advanced by IIG' s insurers to pay legal expenses, "upon application of Defendant or
application of any party claiming right to coverage under Defendant's insurance (which
applications the Commission retains the right to oppose) .... "
         Atlanta    Chicago    Cincinnati   Cleveland    Columbus      Costa Mesa   Denver
      Houston    Los Angeles   New York     Orlando     Philadelphia   Seattle   Washington, DC
            Case 1:19-cv-10796-DLC Document 11 Filed 11/27/19 Page 2 of 2



Honorable Denise L. Cote
November 27, 2019
Page 2


        Until issuance of the Judgment, the insurance carrier has been providing indemnification
to our clients with respect to the SEC's investigation, subject to a reservation of rights. At this
point in time, there are invoices outstanding for monies owed my law firm for services rendered
for two of them. For the reasons set forth in more detail in the proposed Declaration to be filed
under seal, it is respectfully requested that this Court issue the proposed annexed Orders, granting
the sealing of this application and excepting the legal services of my law firm from the II G asset
freeze in Part V of the Judgment.

       Please contact the undersigned on my cell phone today if there are any questions or
concerns at (646) 387-4446. We appreciate your Honor's prompt attention to the foregoing.




?Ji)l'
Marc D. Powers             ·




cc: Philip A. Fortino, Esq. (via email fortinop@SEC.GOV




4850-8817-1438.1
